           Case 1:20-cv-00272-AWI-SAB Document 6 Filed 10/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     HARONERE WILTRON ARREOLA,                          Case No. 1:20-cv-00272-AWI-SAB
11
                       Plaintiff,                       ORDER ADOPTING FINDINGS AND
12                                                      RECOMMENDATIONS, AND DISMISSING
             v.                                         ACTION FOR FAILURE TO STATE A
13                                                      COGNIZABLE CLAIM FOR RELIEF,
     COUNTY OF FRESNO PUBLIC                            FAILURE TO PROSECUTE, AND
14   DEFENDER’S OFFICE, et al.,                         FAILURE TO COMPLY WITH A COURT
                                                        ORDER
15                     Defendants.
                                                        (ECF Nos. 4, 5)
16

17

18         On February 24, 2020, Haronere Wiltron Arreola (“Plaintiff”), proceeding pro se and in

19 forma pauperis, filed this action pursuant to 42 U.S.C. § 1983. (ECF No. 1.) The matter was
20 referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21 302.

22         On March 11, 2020, the assigned magistrate judge screened Plaintiff’s complaint and

23 found the complaint failed to state a cognizable claim upon which relief may be granted. (ECF

24 No. 4.)        The Court granted Plaintiff thirty days to file an amended complaint curing the

25 deficiencies identified in the screening order, however Plaintiff failed to file an amended

26 complaint.        On April 22, 2020, the assigned magistrate judge issued findings and

27 recommendations recommending that this action be dismissed for Plaintiff’s failure to state a

28 cognizable claim upon which relief may be granted, failure to comply with the previous court


                                                    1
            Case 1:20-cv-00272-AWI-SAB Document 6 Filed 10/06/20 Page 2 of 2


 1 order, and failure to prosecute. (ECF No. 5.) The findings and recommendations were served on

 2 Plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 3 days after service. (Id. at 4.) On May 20, 2020, the findings and recommendations were

 4 returned undeliverable.

 5          More than fourteen days have now passed, and Plaintiff has filed no objections nor

 6 otherwise responded to the findings and recommendations. Further, Plaintiff has failed to update

 7 his address within sixty-three (63) days of mail being returned as undeliverable as required by

 8 the Local Rules of this Court. L.R. 183(b) (“If mail directed to a plaintiff in propria persona by

 9 the Clerk is returned by the U.S. Postal Service, and if such plaintiff fails to notify the Court and

10 opposing parties within sixty-three (63) days thereafter of a current address, the Court may

11 dismiss the action without prejudice for failure to prosecute.”)

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

13 de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

14 magistrate judge’s findings and recommendations are supported by the record and by proper

15 analysis.

16          Accordingly, IT IS HEREBY ORDERED that:

17          1.     The findings and recommendations issued on April 22, 2020, (ECF No. 5), are

18                 adopted in full;

19          2.     This action is dismissed due to Plaintiff’s failure to state a claim upon which relief

20                 may be granted, failure to comply with the Court’s order, and failure to prosecute;

21                 and

22          3.     The Clerk of the Court is directed to close this case.

23
     IT IS SO ORDERED.
24

25 Dated: October 6, 2020
                                                 SENIOR DISTRICT JUDGE
26
27

28


                                                     2
